    Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 1 of 9 PageID #: 114




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION


VALENCIA COX,                                                                                        Plaintiff,

v.                                                                     Civil Action No. 3:20-cv-178-DJH

CARLOS VIEYRA et al.,                                                                            Defendants.

                                                 * * * * *

                            MEMORANDUM OPINION AND ORDER

        Plaintiff Valencia Cox filed the instant pro se action and paid the filing fee. Defendants

Louisville Metro Police Department (LMPD) Officers Michael Bogan and Aubrey Gregory filed

motions to dismiss for failure to state a claim upon which relief may be granted pursuant to Fed.

R. Civ. P. 12(b)(6) (Docket Nos. 9 and 11). Plaintiff filed responses to the motions (DNs 10 and

13), Defendants Bogan and Gregory filed replies (DNs 12 and 16), and the motions are therefore

ripe for consideration. For the reasons stated below, the motions will be granted.

                                                      I.

        Plaintiff filed the complaint on the Court-approved complaint form for filing a civil case.1

In the complaint form, Plaintiff indicates that the basis for this Court’s jurisdiction is federal-

question jurisdiction. Attached to the complaint form is a page containing the following

paragraph:

        Due to the fact that agents of the Municipal City of Louisville and the
        Commonwealth of Kentucky have violated the State and Federal constitution,
        which they are bound thereby, this Tort claim is being filed against them. The
        Municipal agent of the [LMPD] i.e. Carlos Vieyra unlawfully kidnapped and
        arrested me. All responding S.W.A.T. officers to #19F002781 are employed by
        the [LMPD]. All names listed as Defendants are either agents of the [LMPD],
        and/or the Municipal City of Louisville, and/or the Commonwealth of Kentucky.

1
 In addition to Defendants Bogan and Gregory, Plaintiff sues Carlos Vieyra, Steve Conrad, the Commonwealth of
Kentucky, and “All responding S.W.A.T. officer to case # 19F002781.”
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 2 of 9 PageID #: 115




        Michael Bogan is the Commander of the sixth Division in which Carlos Vieyra
        works in. He has direct command over Carlos [V]ieyra. Steve Conrad is
        employed by the [LMPD] as Chief of Police. He is in Command of Michael
        Bo[]gan, Carlos Vieyra, Aubrey Gregory and all responding S.W.A.T[.] officers
        to call number 19F002781.

        Also attached to the complaint form is an “Affidavit of Claim” signed by Plaintiff. The

statements therein making reference to Defendants Bogan and Gregory are as follows:

    •   “Count Four (4) Perjury (18 USC § 1621). Carlos Vieyra, Steve Conrad, Aubrey

        Gregory and Michael Bogan Swore an Oath to uphold the constitution.”

    •   “Count Five (5) Conspiracy against rights (18 USC § 241). Carlos Vieyra, Steve Conrad,

        Michael Bogan, Aubrey Gregory, and multiple members of [LMPD] S.W.A.T[.] team

        conspired to injure, oppress, threaten, or intimidate me in the free exercise or enjoyment

        of my right and privilege secured by the constitution.”

    •   “Count six (6) Deprivation of rights under color of law (18 USC § 242) on March 7th,

        2019 Carlos Vieyra, Steve Conrad, Michael Bogan, Aubrey Gregory, and multiple

        members of [LMPD] S.W.A.T[.] team under the color of law, willfully subjected me to

        the deprivation of my rights secured and protected by the constitution, and to different

        punishments and penalties by reason of her color, race than are prescribed for the

        punishment of citizens.”

    •   “Count Nine (9) Intimidation (42 USC § 3617) On [M]arch 7th, 2019 with the threat of

        deadly weapons, Carlos Vieyra, Steve Conrad, Michael Bogan, Aubrey Gregory, and

        multiple members of [LMPD] S.W.A.T[.] team intimidated, threatened and interfered

        with me in the exercise and enjoyments of my right to be free from unlawful searches

        and seizures secured by the 4th Amendment.”




                                                2
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 3 of 9 PageID #: 116




        In his motion to dismiss, Defendant Bogan argues that the only factual allegation made

against him is that he was Defendant Vieyra’s supervising officer and that a supervisor cannot be

held liable for his subordinate’s conduct based only on a respondeat superior theory. In his

motion, Defendant Gregory argues that the complaint “contains zero factual allegations about

how [Plaintiff] claims Gregory was involved in causing her injuries.” Both Defendants argue

that, to the extent that Plaintiff is suing them in their official capacity, any claims fail because

Plaintiff has failed to allege facts to establish municipal liability.

        In response to both motions to dismiss (DNs 10 and 13), Plaintiff argues that Defendants

failed to file an answer to the complaint, which violates the Administrative Procedures Act and

Fed. R. Civ. P. 8. She takes issue with some of the verbiage used in the motions and disputes

Defendants’ argument that some of the federal statutes Plaintiff relies on are irrelevant.

        Moreover, in response to Defendant Bogan’s motion, Plaintiff states the following:

        Michael Bogan is currently assigned as the Commander of the Sixth Division.
        This authority gives him direct command of the entire division. Defendant
        Michael Bogan does not only have a supervisory role over the sixth division, he is
        in direct command. Every employee of the Sixth Division shall answer and obey
        his commands. It would be an insult to this court’s competence for counsel for
        defendant Michael Bogan to assert that by being commander of the Sixth
        Division, Michael Bogan doesn’t command its employees.

                                                   II.

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[A]

district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d

478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)



                                                    3
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 4 of 9 PageID #: 117




(citations omitted)). “The defendant has the burden of showing that the plaintiff has failed to

state a claim for relief[.]” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015) (citing Directv,

Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556). A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 555,

557). In addition, “‘a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                                                 III.

                                        A. 42 U.S.C. § 1983

       A claim for violation of constitutional rights must be brought under 42 U.S.C. § 1983.

Thomas v. Shipka, 818 F.2d 496, 500 (6th Cir. 1987), vacated and remanded on other grounds,

488 U.S. 1036 (1989) (“[I]t is unnecessary and needlessly redundant to imply a cause of action

arising directly under the Constitution where Congress has already provided a statutory remedy

of equal effectiveness through which the plaintiff could have vindicated her constitutional

rights.”). In order to state a claim under § 1983, “[a] plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). “Absent either element, a § 1983 claim will not lie.” Christy v. Randlett, 932

F.2d 502, 504 (6th Cir. 1991).



                                                  4
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 5 of 9 PageID #: 118




        At the outset, the Court turns to Plaintiff’s argument that Defendants failed to file an

answer to the complaint. A motion under Rule 12(b) “must be made before pleading if a

responsive pleading is allowed.” Fed. R. Civ. P. 12(b). Therefore, Defendants’ motions are

brought properly.

        Federal Rule of Civil Procedure 8(a) requires that a complaint “shall contain . . . a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). While the Court has a duty to construe pro se complaints liberally, Plaintiff is not

absolved of her duty to comply with the Federal Rules of Civil Procedure by providing

Defendants with “fair notice of the basis for [her] claims.” Swierkiewicz v. Sorema N.A., 534

U.S. 506, 514 (2002). To state a claim, Plaintiff must show how each Defendant is accountable

because the Defendant was personally involved in the acts about which she complains. See Rizzo

v. Goode, 423 U.S. 362, 375-76 (1976). The pleading standard set forth in Rule 8 “‘does not

require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555

(internal citations omitted)).

        Upon review of the complaint and Plaintiff’s responses to the motions to dismiss, the

Court finds Plaintiff’s allegations against Defendants Bogan and Gregory do not show personal

involvement on their part to satisfy the pleading standards of Rule 8. The complaint consists

mainly of broad and conclusory allegations which are not entitled to the assumption of truth. See

Abner v. Focus: Hope, 93 F. App’x 792, 793 (6th Cir. 2004) (stating that the court is not

“required to accept non-specific factual allegations and inferences or unwarranted legal

conclusions”). Plaintiff’s allegation that Defendants “under the color of law, willfully subjected

me to the deprivation of my rights secured and protected by the constitution, and to different



                                                  5
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 6 of 9 PageID #: 119




punishments and penalties by reason of her color, race than are prescribed for the punishment of

citizens[]” is wholly conclusory and not supported by factual allegations that would “plausibly

give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. The plausibility standard demands

“more than a sheer possibility that a defendant has acted unlawfully.” Id. at 678. The factual

allegations in the complaint must “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. Plaintiff’s allegations do not contain sufficient factual enhancement to rise

above the speculative level.

        Further, Plaintiff states that Defendants Bogan and Gregory, along with others,

“conspired to injure, oppress, threaten, or intimidate me in the free exercise or enjoyment of my

right and privilege secured by the constitution.” However, in order to state a claim of

conspiracy, a plaintiff must allege the elements that make up a conspiracy claim: that a single

plan existed; that the alleged co-conspirators shared in the general conspiratorial objective to

deprive the plaintiff of his or her constitutional or federal statutory rights; and that an overt act

was committed in furtherance of the conspiracy that caused injury. Hooks v. Hooks, 771 F.2d

935, 944 (6th Cir. 1985). “It is well-settled that conspiracy claims must be pled with some

degree of specificity and that vague and conclusory allegations unsupported by material facts

will not be sufficient to state such a claim under § 1983.” Gutierrez v. Lynch, 826 F.2d 1534,

1538 (6th Cir. 1987). The complaint contains no facts that would allow the Court to draw a

reasonable inference that Defendants engaged in a conspiracy to violate her constitutional rights.

Plaintiff does not plead the “specifics” of any alleged conspiracy such as “when, where, or how

the defendants conspired.” Perry v. Se. Boll Weevil Eradication Found., Inc., 154 F. App’x 467,

477 (6th Cir. 2005).




                                                   6
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 7 of 9 PageID #: 120




          The Court finds that the only specific factual statement concerning either Defendant

Bogan or Gregory is her allegation that Defendant Bogan is the supervising officer of Defendant

Vieyra. However, the doctrine of respondeat superior, or the right to control employees, does

not apply in § 1983 actions to impute liability onto supervisors. Monell v. New York City Dep’t

of Soc. Servs., 436 U.S. 658, 691 (1978); Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th

Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). “Because § 1983 liability

cannot be imposed under a theory of respondeat superior, proof of personal involvement is

required for a supervisor to incur personal liability.” Miller v. Calhoun Cty., 408 F.3d 803, 817

n.3 (6th Cir. 2005). “At a minimum, a § 1983 plaintiff must show that a supervisory official at

least implicitly authorized, approved or knowingly acquiesced in the unconstitutional conduct of

the offending subordinate.” Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Plaintiff has

failed to allege any facts showing that Defendant Bogan was personally involved in the alleged

incident or that he implicitly authorized, approved, or acquiesced in the alleged violation of her

rights.

          Moreover, while Plaintiff does not identify in what capacities she sues Defendants,

claims against Defendant Bogan and Gregory in their official capacities would actually be

brought against their employer, Louisville Metro Government. See Monell, 436 U.S. at 690

n.55; Kentucky v. Graham, 473 U.S. 159, 165 (1985). When a § 1983 claim is made against a

municipality, this Court must analyze two distinct issues: (1) whether Plaintiff’s harm was

caused by a constitutional violation; and (2) if so, whether the municipality is responsible for that

violation. Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992). In regard to the

second component, a municipality cannot be held responsible for a constitutional deprivation

unless there is a direct causal link between a municipal policy or custom and the alleged



                                                  7
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 8 of 9 PageID #: 121




constitutional deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d

885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802,

815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

The policy or custom “must be ‘the moving force of the constitutional violation’ in order to

establish the liability of a government body under § 1983.” Searcy v. City of Dayton, 38 F.3d

282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation

omitted)).

       Plaintiff does not allege that any action was taken based on a policy or custom of

Louisville Metro Government. The complaint alleges an isolated occurrence affecting only

Plaintiff. See Fox v. Van Oosterum, 176 F.3d 342, 348 (6th Cir. 1999) (“No evidence indicates

that this was anything more than a one-time, isolated event for which the county is not

responsible.”). Therefore, any claim against Defendants in their official capacities must be

dismissed.

       For these reasons, Plaintiff fails to state a claim under § 1983 against Defendant Bogan or

Gregory, and the motions to dismiss by these Defendants will be granted with respect to the

§ 1983 claims.

                                    B. Other federal statutes

       The other statutes cited by Plaintiff in reference to Defendants Bogan and Gregory are

18 U.S.C. §§ 241, 242, and 1621 and 42 U.S.C. § 3617. Sections 241, 242, and 1621 of Chapter

18 of the United States Code are criminal statutes. Only federal prosecutors, and not private

citizens, have the authority to initiate federal criminal charges. Sahagian v. Dickey, 646 F. Supp.



                                                 8
 Case 3:20-cv-00178-DJH Document 20 Filed 03/02/21 Page 9 of 9 PageID #: 122




1502, 1506 (W.D. Wis. 1986); see also United States v. Nixon, 418 U.S. 683, 693 (1974)

(“Executive Branch has exclusive authority and absolute discretion to decide whether to

prosecute a case.”); Saro v. Brown, 11 F. App’x 387, 388 (6th Cir. 2001) (“A private citizen has

no authority to initiate a federal criminal prosecution; that power is vested exclusively in the

executive branch.”). Plaintiff is a private citizen and cannot bring criminal charges in this Court

against anyone.

        Moreover, the other statute cited by Plaintiff in her claims against Defendant Bogan and

Gregory, 42 U.S.C. § 3617, is a statute under the Fair Housing Act and has no applicability to the

facts alleged in the complaint.

        Therefore, Plaintiff’s claims under the other statutes cited likewise fail to state a claim

upon which relief may be granted and must be dismissed.

                                                 IV.

        For the foregoing reasons,

        IT IS HEREBY ORDERED that the motions to dismiss by Defendants Bogan and

Gregory (DNs 9 and 11) are GRANTED.

        The Clerk of Court is directed to terminate Defendants Bogan and Gregory as parties to

the action.

Date:   March 2, 2021




cc:     Plaintiff, pro se
        Counsel of record
4415.010




                                                  9
